DISMISS and Opinion Filed September 2, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00418-CV

         IN RE JOHN LANIER BURNS, JR., M.D., ET AL., Relators

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-15866

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Garcia
      Relators’ June 4, 2021 petition for writ of mandamus challenges the trial

court’s net-worth discovery order. On August 26, 2021, relators and real parties in

interest jointly moved to dismiss this original proceeding as moot, advising us that

real parties have agreed they will not seek to enforce or otherwise use the net-worth

discovery order that is the subject of relators’ petition for writ of mandamus.

      We grant the motion, and we dismiss this original proceeding as moot.
     We also lift the stay issued by this Court’s June 8, 2021 order.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE



210418F.P05




                                       –2–